Citation Nr: 1450663	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990 and from January to March 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied claims of entitlement to service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus and a low back disorder.

As support of his claims, the Veteran testified at a videoconference hearing in January 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

In March 2014, the Board issued a decision denying the claims for service connection for PTSD and bilateral hearing loss, but instead granting the claim for tinnitus.  Additionally, the Board remanded this remaining claim for a low back disorder for further development, including obtaining all outstanding medical treatment records since June 2013 and having the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his low back disorder, especially in terms of its posited relationship with his military service.


FINDING OF FACT

The Veteran's low back disorder is not shown by the most probative (meaning the most competent and credible) evidence to be the result of his military service.



CONCLUSION OF LAW

The low back disorder was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, to this end, prior to initially adjudicating this claim, so in the preferred sequence, a June 2010 letter was sent to the Veteran providing this required information.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate this claim, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  

He was also apprised of how VA determines a "downstream" disability rating and effective date in the eventuality service connection was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning this claim.

VA also has complied with its additional duty to assist him with this claim by obtaining his service treatment records (STRs) and the records of his private outpatient treatment since service.  Additionally, his VA medical treatment records dated since June 2013 have been obtained pursuant to the Board's March 2014 remand directive.

Moreover, in accordance with the Board's March 2014 remand directive, the Veteran was provided a VA examination for his low back disorder in May 2014.  The VA examination and opinion are adequate for deciding this claim.  Specifically, the examiner reviewed the claims file for the pertinent medical history, examined the Veteran personally, and provided clear explanation for the opinion offered, which is consistent with the other evidence of record and enables the Board to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). VA's duty to assist therefore has been met.

In addition, in obtaining the outstanding medical evaluation and treatment records and having the Veteran undergo that VA compensation examination for that medical nexus opinion, there was compliance, certainly substantial compliance, with these March 2014 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further, as concerning the January 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination denying this claim and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

II. General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 


The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Consider also that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").  Only if evidence is both competent and credible does it ultimately have probative value.

III. Whether Service Connection for a Low Back Disorder is Warranted

The Veteran asserts his low back disorder is a result of his active military service, so a service-connected disability.  During his January 2012 hearing, he testified that he believed his low back disorder was the result of an accident in service when he was pinned between a truck and a pole.  According to his STRs, he reported to medical after that May 1989 incident, but complained of groin and abdominal pain rather than low back pain.  However, earlier in service, in September 1987, he was treated for low back pain.  In light of his testimony and the evidence of record, the Board remanded this claim in March 2014 for a VA compensation examination and medical nexus opinion concerning the etiology of his low back disorder, especially insofar as the likelihood it is related or attributable to his service, including to those incidents in particular.

The Veteran had this VA compensation examination in May 2014.  During this evaluation, he reported that he could not remember the year, but recalled that his back problems started in service.  He said he remembered going to sick call in the 1980s for his low back.  He also reported that a five ton backed him into a fence and the bumper pushed into his lower abdominal region and he was pushed into a fence pole.  Additionally, he recalled being hit by broken cables from his wrecker and feeling stunned, but acknowledged he did not have any consequent back problems or undergo a medical evaluation.

The examiner diagnosed lumbosacral degenerative disc disease (DDD) and mild degenerative joint disease (DJD), i.e., arthritis.  But he determined the Veteran's low back disorder was less likely than not related to any pain or injury in service.  The examiner commented that there was only one notation of low back pain in 1987 while in service, and that there was no apparent ongoing treatment or follow up.  He also acknowledged that the Veteran was treated for left groin pain with hip flexion following the 1989 episode where he was pinned between a truck and a pole, but pointed out there also was no indication he sought further treatment during his service.  Additionally, he did not report any recurrent back pain while in service.  The examiner additionally observed there was no available documentation of low back pain even following service, for over 20 years.  All of this ultimately led him to conclude that there was insufficient evidence indicating there was a significant enough low back injury in service to have caused the current low back pain and underlying disability.


So after reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's current low back disorder and his military service, the Board concludes that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the amount of time that passed between the Veteran's reported onset of his low back pain during his service in comparison to when he was first diagnosed with this claimed disorder was very substantial.  While this is not entirely dispositive of his claim, it is also nonetheless other evidence tending to go against his claim.  The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).


Further, while the Veteran no doubt sincerely believes that his low back disorder is related to injury he sustained during his service, and even though a layman such as him is competent to provide opinions on some medical issues, the particular issue of whether his current low back disorder is the result of the injury he says he sustained in service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, medical nexus evidence is needed to establish the required correlation between his present-day disability and service, and the medical evidence is against his claim, not instead supportive of it.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a low back disorder. Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

This claim of entitlement to service connection for a low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


